DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on June 2, 2022.
Claims 1, 7, 12, and 20 are amended.  Claims 1-10 and 12-20 are pending for examination.  Claims 1, 12, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on June 2, 2022, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Regarding Claim 7, Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

Claims 1, 12, and 20 are objected to because of the following informality: the phrase “the receive screen information” should read “the received screen information.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-20 are remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 12, and 20 as amended each recite the limitations “in response to receiving the first user input, control the display to display a first screen including the first content and a plurality of objects corresponding to the plurality of external apparatuses connected to the electronic apparatus, receive screen information output by each of the plurality of external apparatuses from each of the plurality of external apparatuses, extract information regarding one or more applications that can be provided by each of the plurality of external apparatuses based on the receive[d] screen information received from the plurality of external apparatuses, and identify an external apparatus including the first application, from among the plurality of external apparatuses, based on the extracted information, identify a first object, from among the plurality of objects corresponding to the plurality of external apparatuses, corresponding to the identified external apparatus including the first application, [and] select the identified external apparatus based on the identified first object” or analogous variants in the claimed methods and medium.  Applicant indicates that intended support for the above limitations is found in Figures 8-11 of the drawings, which corresponds to paragraphs 143-155 of the specification.  The amended claim language of representative Claim1 requires that an apparatus is controlled to “select the identified external apparatus based on the identified first object” in the context of “the identified first object” being an object identified “from among the plurality of objects corresponding to the plurality of external apparatuses” where the apparatus is controlled to “identify an external apparatus including the first application, from among the plurality of external apparatuses, based on … extracted information.”  Representative Claim 1 further requires, in addition to display of a first screen including the first content and a plurality of objects corresponding to the plurality of external apparatuses, control to “receive screen information output by each of the plurality of external apparatuses from each of the plurality of external apparatuses, extract information regarding one or more applications that can be provided by each of the plurality of external apparatuses based on the receive[d] screen information received from the plurality of external apparatuses, and identify an external apparatus including the first application, from among the plurality of external apparatuses, based on the extracted information” all “in response to receiving the first user input.”  Nothing in the disclosure of paragraphs 143-155 of the specification and Figures 8-11 of the drawings reasonably provides support for possession of the extraction and identification in response to receive an input as now claimed.  As previously indicated, Applicant’s original disclosure indicates only that the displayed content corresponding to Figure 8 of the drawings is provided as an indication of a source being selected (a display confirmation feature) rather than providing reasonable support for possession, as now claimed, that an external apparatus is selected “based on the identified first object” displayed in response to first user input.  Further no support is provided for possession of such display and selection, as well as identifying an external apparatus based on extracted information, in response to receiving a user input.  No other disclosures appear to provide reasonable support for possession of the claimed features noted.  Dependent Claims 2-10 and 13-19 incorporate the deficiencies.  Note that the prior art analysis of relevant claims below is made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al., U.S. Patent Application 2018/0146233 A1 (published May 24, 2018) (hereinafter “Satheesh”) in view of Sirpal et al., U.S. Patent Application 2014/0059635 A1 (published Feb. 27, 2014) (hereinafter “Sirpal”) and Riddell et al., U.S. Patent Application 2014/0282250 A1 (published Sep. 18, 2014) (hereinafter “Riddell”).
Regarding Claim 1, Satheesh teaches an electronic apparatus (e.g., Satheesh, Abstract, describing apparatuses, methods, and systems for automatically navigating a graphical user interface [GUI] of a media device) comprising:
A communicator comprising communication circuitry configured to receive image signals from a plurality of external apparatuses (see, e.g., id., paras. 102 and 103 and Figs. 1A-1C, describing and illustrating a switch connected to multiple media devices; paras. 108-110 and Fig. 2, describing and illustrating an example system for the switch comprising interfaces and ports enabling communications between media devices and the switch and describing the switch configured to receive a video signal from an active connected media device representing the GUI of the media device);
An input receiver comprising input receiving circuitry configured to receive a user input (see, e.g., id., paras. 110 and 116 and Fig. 2, describing and illustrating the switch as comprising detectors including a sensor or the like configured to receive a command from a user to control the switch or any of the media devices, and describing an example of detectors including a remote control operable to control one or more functions of the switch or transmit commands to the switch); 
A display (see, e.g., id., paras. 103 and 110 and Figs. 1A-2, describing and illustrating the switch coupled to one or more sink devices comprising a display such as a TV, and paras. 104, 131, and 132, describing embodiments in which a television comprises or acts as the switch); and
A processor configured to control the electronic apparatus (e.g., id., paras. 110 and 113 and Fig. 2, describing and illustrating the switch as comprising one or more processors configured to perform functions) to:
Control the display to display first content received from an external apparatus (see, e.g., id., paras. 102, 118, and 119, describing multiple media devices mapped by a mapping component of the switch in order to output desired content received from one of the media devices on a specified output port to a sink device [indicating display of content from an external media device in some form]),
During the display of the first content (see, e.g., id., para. 189, describing various embodiments in which the switch is configured to output, to a sink device, a video signal received from a connected media device or an alternative GUI while a navigation component automatically navigates the connected media device), receive a first user input to execute a first application among a plurality of applications executable by a plurality of external apparatuses connected to the electronic apparatus (see, e.g., id., para. 243, describing embodiments in which the switch receives an operation request to launch an application on a media device while the media device is currently playing back unrelated multimedia content; para. 281, describing embodiments in which the switch navigates a GUI of multiple media devices when the devices may not be in use or in the background while they may be in use; and para. 138, describing an operation request received from the user in various ways to perform a desired action on one of multiple media devices),
In response to receiving the first user input, control the display to display a first screen and identify an external apparatus from among the plurality of external apparatuses, wherein the apparatus is controlled to receive screen information output by each of the plurality of external apparatuses from each of the plurality of external apparatuses, extract information regarding one or more applications that can be provided by each of the plurality of external apparatuses based on the received screen information received from the plurality of external apparatuses, and identify an external apparatus including the first application, from among the plurality of external apparatuses, based on the extracted information (see, e.g., id., paras. 137 and 138 and Fig. 3, describing and illustrating a flowchart of a method, implemented by the switch, for automatically navigating a GUI of a media device to carry out an operation request, the method comprising receiving an operation request to perform a desired action on one of the media devices and describing embodiments in which the switch determines, based on the mapping component, which media device to automatically navigate in response to receiving an operation request that does not identify a media device; para. 118, describing embodiments in which the mapping component generates a data structure that associates a particular resource, such as an application or multimedia content, with a particular media device connected to the switch; and paras. 41, 64, 133, 135, 144, 147, and 178, indicating the mapping component operating based on information extracted from processed video frames of multiple devices; and para. 189, describing various display embodiments in relationship to navigation including embodiments in which navigation is performed while navigation information is displayed at the sink device, such as the sink device displaying automatic navigation in real-time, and embodiments in which an alternative GUI is displayed),
Identify a first object, from among a plurality of objects corresponding to the plurality of external apparatuses, corresponding to the identified external apparatus including the first application (see, e.g., id., para. 138, describing embodiments in which the switch automatically determines which media device to automatically navigate in response to receiving the operation request; and para. 140, describing an example in which, if a particular application is to be launched, the mapping component automatically determines that a first media device contains the application and that a certain port should be selected),
Selecting the identified external apparatus based on the identified first object (e.g., id., paras. 138 and 140 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising receiving the operation request and causing a particular port to be selected corresponding to the media device for which the operation request is to be carried out and describing an example in which the mapping component automatically determines that a first media device contains the application and a certain port should be selected),
In response to selecting the identified external apparatus, controlling the display to display a second screen including a plurality of application objects corresponding to a plurality of applications included in the identified external apparatus based on an image signal received from the identified external apparatus (see, e.g., id., paras. 138 and 140 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising causing a particular port to be selected corresponding to the media device for which the operation request is to be carried out and describing a video signal received from the media device in response to selecting the port; para. 214 and Fig. 11A, describing and illustrating a television or sink device depicting a GUI of a source device connected through the switch over a connection; and paras. 168, 180, 214, 219-221, 240, 273, 275, 278, and 288 and Figs. 7, 11A-14, 17A-18B, and 20A-21, describing and illustrating display of various GUI screens of a source device, various screens comprising display of application objects),
Identify a second object corresponding to the first application from among the plurality of application objects included in the second screen (see, e.g., id., paras. 137, 138, 177 and 178 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device further comprising determining whether the GUI of the media device is in a state to carry out the received operation request based on GUI information obtained from a video signal received from the media device, describing the GUI information include a location of a selectable object representing a desired resource to launch that corresponds to the operation request, and describing a navigation determiner determining steps based on the location of a selectable object),
Based on the second object included in the second screen being identified and a current position of a cursor on the second screen received, provide a control signal including a plurality of control commands for the cursor to select the second object from among the plurality of application objects included in the second screen (see, e.g., id., para. 178 and Fig. 3, describing the GUI information extracted from the processed video frames as indicating a currently selected object [representing a current position of a cursor], describing and illustrating the method for automatically navigating a GUI of a media device as further comprising determining one or more navigation commands to apply to the GUI in response to determining that the GUI is not in a state to carry out the operation request, and describing an example in which the navigation determiner determines that, in relationship to a plurality of selectable objects present on the GUI of the media device, a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object; and paras. 217-220 and Figs. 11A-11C, describing and illustrating determining navigation commands in order to navigate the GUI of the media device), and 
Control the communicator to transmit the control signal including the plurality of control commands to the external apparatus (see, e.g., id., para. 182 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device to carry out an operation request further comprising transmitting the one or more navigation commands for application to the GUI to the media device, and paras. 217-220 and Figs. 11A-11C, describing and illustrating changes in the GUI of the media device after receiving navigation commands),
Wherein the selecting the identified external apparatus and the control signal including the plurality of control commands for the cursor are provided in response to the first user input without receiving additional user inputs for selecting the first application (see, e.g., id., paras. 137-140, 144, 154, 177-188 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising receiving the operation request, which may include a request to launch a particular application, followed by determining which media device to automatically navigate, switching to the determined media device, receiving and extracting GUI information from the determined media device, automatically determining navigation commands for the GUI, and transmitting the navigation commands to the determined device, all in response to the received operation request [without receiving additional inputs for selecting the requested application]; and para. 126, describing embodiments in which the navigation component transmits multiple successive signals in order to effectuate automatic navigation of media devices).
However, Satheesh appears to be silent regarding the first screen including a plurality of objects corresponding to the plurality of external apparatuses and regarding, in response to receiving the first user input to execute the first application, identifying an external apparatus from among the plurality of external apparatuses including the first application and regarding identifying a first object from among the [displayed] plurality of objects corresponding to the plurality of external apparatuses.
Sirpal teaches an electronic apparatus (e.g., Sirpal, Abstract and para. 5, describing an intelligent TV with intuitive interfaces) comprising a processor configured to control the electronic apparatus (e.g., id., describing instructions causing a processor to execute a method of displaying a media center panel on a television display) to: in response to receiving a first user input, control a display to display a first screen including a plurality of objects corresponding to a plurality of external apparatuses connected to the electronic apparatus and identify an external apparatus from among the plurality of external apparatuses (see, e.g., id., paras. 192 and 203 and Fig. 17, describing and illustrating display of a view of user-selectable tiles including an all devices tile, a most recently connected device tile, a second most recently connected device tile, a third most recently connected device tile, a my favorites tile, and a most recently browsed tile; paras. 204 and 209 and Fig. 18, describing and illustrating a user interface for displaying a state of devices in a media center application, the user interface comprising a listing of connected devices; para. 221 and Fig. 18, describing functionality for a user to select the connected devices to access the media items in the connected devices; and paras. 43, 102, 182, 198, 217, 225, 236, 253, 292, 304, and 310, describing embodiments in which various commands are received via voice control [representing embodiments comprising various interface displays in response to voice commands]), identify a first object from among the plurality of objects corresponding to the plurality of external apparatuses, and control the display to display a second screen including a plurality of objects based on an image signal received from the identified external apparatus (see, e.g., id., para. 221 and Fig. 18, describing functionality for a user to select the connected devices to access the media items in the connected devices, describing and illustrating an example in which a particular connected device has been selected as indicated by grey color, and describing and illustrating a device tile that displays content when the user selects the particular connected device, such as posts of the user on social media or a user interface that allows the user to browse various media content in the device).
Satheesh and Sirpal are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing apparatuses for selecting media objects from external apparatuses and with teachings directed toward selection among external apparatuses.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Satheesh and Sirpal and implement an electronic apparatus in which, in response to receiving a first user input to execute a first application, a display is controlled to display a first screen including a plurality of objects corresponding to a plurality of external apparatuses and an external apparatus from among the plurality of external apparatuses including the first application is identified and in which a first objects is identified from among the plurality of objects corresponding to the plurality of external apparatuses in order to allow a user to more intuitively navigate consolidated media resources by allowing easier previewing and selection of connected devices (see, e.g., Sirpal, paras. 2-4, 209, and 211; and in view of the value of user-interface-based preview and selection well known in the art). 
However, Satheesh as modified by Sirpal appears to be silent regarding the first screen including the first content and the plurality of objects corresponding to the plurality of external apparatuses.
Riddell teaches an electronic apparatus (e.g., Riddell, Abstract, describing apparatuses associated with media interfaces for media source and content navigation) comprising a processor configured to control the electronic apparatus (see, e.g., id., para. 57, describing an example computer comprising one or more processors) to: control a display to display a first screen including first content and a plurality of objects corresponding to a plurality of external apparatuses (see, e.g., id., para. 27 and Fig. 3, describing and illustrating a menu interface rendered to overlay media content, the menu interface comprising a scrollable arrangement of selectable elements representing sources of media content).
Riddell is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing apparatuses for selecting media objects from external apparatuses and with teachings directed toward selection among external apparatuses.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Satheesh, Sirpal, and Riddell and implement an electronic apparatus in which a display is controlled to display a first screen including first content and a plurality of objects corresponding to a plurality of external apparatuses in order to allow a user to continue to view content during navigation and evaluation of other content sources (see, e.g., Sirpal, paras. 2, 3, 27, and 32; and in view of the value of interface element overlay well known in the art). 
Regarding Claim 2, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the processor is configured to control the electronic apparatus to identify an object where the cursor is positioned from among the plurality of application objects in the second screen, to generate a cursor movement control signal to move the cursor from the identified object to the second object (see, e.g., Satheesh, para. 178, describing an example in which, based on GUI information obtained from the video signal, the navigation determiner of the switch determines that, in relationship to a plurality of selectable objects present on the GUI of the media device, a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object), and to control the communicator to transmit the generated cursor movement control signal to the identified external apparatus (e.g., id., para. 182 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising a command transmitter of the switch transmitting one or more navigation commands for application to the GUI to the media device and describing an example in which the one or more navigation commands cause a selected object on the GUI screen to move to a different selectable object such as to a desired resource or other selectable object).
Regarding Claim 3, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to identify arrangements of the plurality of application objects in the second screen, and to generate a cursor movement control signal based on the identified arrangements (see, e.g., Satheesh, para. 178, describing an example in which, based on GUI information obtained from the video signal, the navigation determiner of the switch determines that, in relationship to a plurality of selectable objects present on the GUI of the media device, a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object).
Regarding Claim 4, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to control the communicator to transmit an object execution control signal to the identified external apparatus when an object where the cursor is currently positioned after the cursor movement control signal is transmitted is the second object (see, e.g., Satheesh, para. 178, describing an example in which the navigation determiner of the switch determines that a cursor representing a selected object should move in certain directions to arrive at a desired resource to launch; para. 182 and Fig. 3, describing the command transmitter of the switch transmitting one or more navigation commands to the media device and describing an example in which the one or more navigation commands cause a selected object on the GUI screen to move to a different selectable object; and para. 187, describing an example in which, if an operation request comprises a request to launch a particular application on a media device, the command transmitter is configured to transmit a signal to the media device to launch the application once it is located and selected on the GUI).
Regarding Claim 5, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to control the communicator to transmit a plurality of four-direction movement control signals to the identified external apparatus in sequence on a predetermined time interval when the cursor movement control signal comprises the plurality of four-direction movement control signals (see, e.g., Satheesh, para. 178, describing an example in which the navigation determiner of the switch determines that a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object; para. 181, describing embodiments in which the navigation determiner determines that a single navigation command to move the cursor in the right direction should be applied and confirmed or verified in a subsequently processed video frame prior to applying a second navigation command to move in a down direction [an arrangement representing transmitting in sequence on a predetermined time interval at least in the sense of waiting until a first command is executed before sending a second command]; and paras. 214 and 220 and Figs. 11A-11C, describing and illustrating an example in which the switch determines and sequentially executes multiple directional navigation commands).
Regarding Claim 6, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the input receiver is configured to receive a user voice signal, and wherein the processor is configured to control the electronic apparatus to identify the second object from among the plurality of application objects in the second screen based on a voice recognition result of the input voice signal (see, e.g., Satheesh, paras. 116 and 138, describing embodiments in which detectors of the switch include a microphone to receive an operation request via a user voice command and describing an operation request including a request to launch a particular application or multimedia content, and para. 297, describing an example in which an operation request received via a voice command comprises a request to launch a particular resource).
Regarding Claim 7, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 6, wherein the processor is configured to control the electronic apparatus to obtain keywords of the plurality of application objects in the second screen by analyzing images regarding the plurality of application objects (see, e.g., Satheesh, paras. 49 and 62, describing embodiments comprising performing optical character recognition [OCR] on at least a portion of one or more video frames of a video signal from a connected media device; para. 155 and 158 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising processing video frames of the video signal to identify text such as using OCR, and para. 168 and Fig. 7, describing and illustrating an example in which selectable objects are determined or known to be in a grid pattern and a frame processor maps extracted text, such as from an OCR operation, for each separate cell of the grid to a particular selectable object), and to identify the second object from among the plurality of application objects in the second screen based on the obtained keywords and the voice recognition result (see, e.g., id., para. 297, describing an example in which an operation request received via a voice command comprises a request to launch a particular resource, and paras. 116 and 231, describing embodiments comprising converting a voice command to text for processing).
Regarding Claim 8, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, further comprising a memory configured to store a control signal regarding a predetermined user input, wherein, the processor is configured to control the electronic apparatus to control the communicator to transmit the stored control signal to the identified external apparatus when the predetermined user input is input through the input receiver (see, e.g., Satheesh, para. 277, describing embodiments in which more than one user may use the switch system and the navigation component of the switch determines which user is currently using the switch and automatically configures a media device based on an identity of the user and describing an example in which one or more user voice profiles are stored in a database or storage of the switch, the switch determines based on a voice input from a user, such as from a microphone in a remote control or one of the detectors, which user among a plurality of users is currently using system, and the navigation component of the switch automatically configures a media device to match the user’s identity [representing transmission of a stored control command]).
Regarding Claim 9, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the communicator is configured to receive an image signal from each of the plurality of external apparatuses (e.g., Satheesh, paras. 102 and 103 and Figs. 1A-1C, describing and illustrating the switch connected to multiple media devices; paras. 114 and 119 and Fig. 2, describing and illustrating the switch comprising a transceiver configured to receive video signals from multiple media devices and comprising a switching circuit to connect identified electronic devices on ports of the switch to cause output of desired content received from one of the media devices), and wherein the processor is configured to control the electronic apparatus to identify an external apparatus to provide a second screen including the second object from among the plurality of external apparatuses, and to control the communicator to transmit the determined control signal to the identified external apparatus (see, e.g., id., para. 41, describing embodiments in which a switching device receives an operation request from a user, automatically determines which media device to navigate from a plurality of media devices, and automatically navigates the GUI of a media device by transmitting one or more navigation commands to the GUI; paras. 119 and 120, describing the switching circuit providing switched connections between ports of the switch and causing the transceiver to output desired content received from one of the media devices on a specified output port; para. 136, indicating that a particular media device need not be on a particular screen, selected by the switch, or powered on prior to commencing an automatic navigation and describing an example in which, if the switch is currently displaying content from a first connected media device and a user transmits an operation command to launch or search for resources using a second media device, the switching circuit selects the port corresponding to the second media device to receive audio/video signals therefrom; and para. 140, describing an example in which, if a particular application is to be launched, the mapping component of the switch automatically determines that a certain media device contains the application and selects a corresponding port so that a video signal is received from the media device; and para. 289, describing embodiments in which the switch stores lists of resources stored on devices so that, if a user transmits an operation command to launch a particular resource, the switch automatically determines which media device and application to select and navigate to launch the requested resource).
Regarding Claim 10, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the processor is configured to control the electronic apparatus to generate a control signal comprising an instruction for executing an application and/or a content corresponding to the second object (see, e.g., Satheesh, paras. 126, 138, and 220, describing the command transmitter of the switch transmitting signals, such as an “enter” or “select” command, to execute a desired application or launch particular multimedia content on a particular media device).
Regarding Claim 12, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 9.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Satheesh as modified by Sirpal teaches a non-transitory computer readable recording medium (see, e.g., Satheesh, para. 319) corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed June 2, 2022, have been fully considered but are to some extent moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Applicant argues on pages 15 and 16 of the Amendment (pages 3 and 4 of the Remarks) that Satheesh in view of Sirpal and Riddell fails to teach the amended limitations of representative Claim 1 including “in response to receiving the first user input, control the display to display a first screen including the first content and a plurality of objects corresponding to the plurality of external apparatuses connected to the electronic apparatus, receive screen information output by each of the plurality of external apparatuses from each of the plurality of external apparatuses, extract information regarding one or more applications that can be provided by each of the plurality of external apparatuses based on the receive screen information received from the plurality of external apparatuses, and identify an external apparatus including the first application, from among the plurality of external apparatuses, based on the extracted information,” arguing that the references fail to teach or suggest identifying an external apparatus from among the plurality of external apparatuses including the first application based on the extracted information.  Although prior art rejection of representative Claim 1 taken as a whole is highly impacted by the lack of written description rejections provided above, Applicant’s arguments ignore relevant teachings Satheesh.  As noted in the modified rejections above, Satheesh describes a method implemented by the switch in which a GUI of a media device is automatically navigated to carry out an operation request (see, e.g., Satheesh, paras. 137 and 138 and Fig. 3) and explicitly states that “[an] operation request need not, however, be tied to a particular media device,” describing embodiments in which “switch 202 may automatically determine, based on mapping component 214, which media device to automatically navigate in response to receiving the operation request that does not identify a media device” (id. para. 138).  The functionality is based on embodiments in which the mapping component generates a data structure that associates a particular resource, such as an application or multimedia content, with a particular media device connected to the switch (id., para. 118).  Various disclosures throughout Satheesh indicate that the mapping component generates its information and operates based on information extracted from processed video frames of multiple devices (see, e.g., id., paras. 41, 64, 133, 135, 144, 147, and 178).  These disclosures render obvious an apparatus controlled to “receive screen information output by each of the plurality of external apparatuses from each of the plurality of external apparatuses, extract information regarding one or more applications that can be provided by each of the plurality of external apparatuses based on the received screen information received from the plurality of external apparatuses, and identify an external apparatus including the first application, from among the plurality of external apparatuses, based on the extracted information” as claimed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Ikehara et al., U.S. Patent Application 2016/0270195 A1 (published Sep. 15, 2016), teaching a system in which a captured image is analyzed to determine control signals to be sent to devices.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/2/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174